Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s amendment filed 1/28/2022 has been received and entered.  Claims 1 and 40 have been amended, and claims 29-39 have been cancelled.
Claim 1-28, 40-50 are pending.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 7/27/2021 was acknowledged.  It is noted that in prosecution that the claims drawn to Group II have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim 1-28, 40-50 drawn to a method of identifying a perturbagen from an expression profile expression pattern of transcription counts and drawn to a medium containing the instructions are pending and currently under examination.

Priority
	This application filed 10/15/2018 claims benefit to US provisional applications 62/571981 filed 10/13/2017 and 62/644294 filed 3/16/2018; and is related to PCT/US18/55875 filed 10/15/2018 by virtue of priority claim to provisional applications.
No comment on the summary of priority has been made by Applicants.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28, 40-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn.  
Applicants note the amendments to claims 1 and 40, and argue that the amendments address the basis of the rejection.
It is agreed, the amendments provide clear embodiments that a ‘deep learning model’ extracts profiles from controls and that the ‘model’ is used to determine if the perturbagen has the same affect in gene expression profiles in a test cell.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28, 40-50 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 1 and 40 have been amended and still are generally directed to comparing expression profiles to determine if they are similar (claim 40 is directed to a media with the stored instructions of the method of claim 1).  As amended, based the guidance of the specification and support of the use of a ‘deep learning model’ and product claims for a medium, the claims are directed to a computer implemented method where expression profiles are provided representing at least two cells affected by different ‘perturbagen’ which can be ‘any compound or genetic or cellular manipulation which, when introduced to a cell, affects gene transcription within the cell’.  The information about changes in transcription for a given perturbagen is an ‘embedding’ which appears to provide a profile of changes in expression correlated with the perturbagen.  The determination step as amended uses a deep learning model to provide a similarity score between a trained model data set and a test data set, and providing the closest profile by ranking and determining profiles in the data sets that are compared.  Given the guidance of the specification and breadth of the claims, they appear to encompass using a computer model to analyze similarities and/or difference between expression profile information.  Dependent claims set forth further limitations on how the comparison is performed or general features that a model or neural network may implement without any specific requirement related to the initial expression profile.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method and product.  The method is implied to be implemented on a computer for the limitation of ‘trained model’ and the product is a medium which stores the instructions on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing expression data for comparison between two profiles.  The claim requires computing similarity scores and ranking the values to determine relatedness.  The judicial exception is a set of instructions for analysis of expression data and appear to fall into the category of Mathematical Concepts, that is mathematical relationships for elements that appear to require a ‘score’ and ‘ranking’, and into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) to the extent that comparing and ranking similarities and/or difference between profiles could be performed on paper and in one’s mind.  It is noted that there is no required amount or complexity of the expression profile, or means of scoring or ranking that is beyond the ability of the mind to observe and make judgement (for example as illustrated in Fig 6).  Further, there is no specific ‘deep learning model’ nor is there specific definition or guidance on how one would specifically be required to be implemented for the methods as amended.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied.  The claims require input data and a final assessment of the analysis.  Further, this judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements for the use of a trained model and thus use of a computer, but are found to be the steps of analyzing expression data with known computer tools without any specific guidance on implementation.  A search of the relevant art teaches that the use of computers in drug discovery were known and used as a computerized means of analyzing data.  For example, Baskin et al (2016) talk about the use of neural networks to examine profiles of drugs (i.e. perturbagen) as a useful theoretical approach.  More generally, Geeheler et al (2014) provide that gene expression levels can be used to study drug effects in cell lines and provides examples, and provide a discussion of sample source and size in interpreting any data sets.  Given the generic requirements of the claims and lack of specific teaching in the specification for implementation of a neural network, it does not appear that the instant claims provide more than the suggestion to use a neural network to analyze similarities and differences to correlate changes in expression due to or correlated with a perturbagen.
As such, the claims do not provide for any additional element to consider under step 2B.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  The requirement of the claims for a ‘trained model’ and dependent claims for a ‘neural network’ are noted, but given the guidance of the specification this appears to be directed to the general indication of using a deep neural network without any specific guidance on implementation or necessary steps required of training.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of expression data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare expression profiles.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-28, 40-50 do not recite something significantly different than a judicial exception.   Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  In the instant case, the claims comprise steps of comparing expression profiles and is considered the judicial exception. As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.   No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (score and compare profiles) to manipulate existing information (compare to other scored expression profiles) to generate additional information of whether the profiles are similar or different for ranking purposes is not patent eligible. In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
Response to Applicant’s arguments
Applicants argue under step 2A, prong 1 that the claims are not directed to a mathematical concept nor a mental process, and as amended require a deep learning model’ and is a computer implemented process, and is similar to Example 39 from the USPTO subject matter eligibility examples.  Under step 2A, prong 2 Applicants argue that the claim integrates a judicial exception noting the amendment that the model is iteratively trained to extrapolate correlations, and provides improvements of accuracy and quality of predictions of perturbagen affects.  Applicants arguments and claim amendments have been fully considered, but not found persuasive.
The amendment to the claims have been evaluated above, and the claims as a whole have been found to be directed to a judicial exception.  A review of the specification and the relevant art appears to provide that the use of computers in drug discovery were known and used as a computerized means of analyzing data.  Baskin et al has been provided for the use of neural networks to examine profiles of drugs (i.e. perturbagen) as a useful theoretical approach in particular with large data sets.  It is noted that the present claims do not require any specificity to the data set, and minimally provide comparing a reference to a test for possible correlation of profiles generated.  More generally, Geeheler et al (2014) has been provided to demonstrate that gene expression levels were used to study drug effects in cell lines and provides examples, and provide a discussion of sample source and size in interpreting any data sets.  Given the generic requirements of the claims and lack of specific teaching in the specification for implementation of a neural network, it does not appear that the instant claims provide more than the suggestion to use a neural network to analyze similarities and differences to correlate changes in expression due to or correlated with a perturbagen.  Given the generic guidance of the specification and lack of any specific data type required, the claims as broadly set forth do not appear to integrate nor provide significantly more as a whole as amended.
Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

As provided in the 101 evaluation, a search of the relevant art teaches that the use of neural networks on computers in drug discovery were known and used as a computerized means of analyzing data.  Baskin et al (2016) teaches the use of neural networks to examine profiles of drugs (i.e. perturbagen) as a useful theoretical approach.  With respect to comparing drug/perturbagen effects, Geeheler et al (2014) provide that gene expression levels can be used to study drug effects in cell lines and provides examples, and provide a discussion of sample source and size in interpreting any data sets.  Given the generic requirements of the claims and lack of specific teaching in the specification for implementation of a neural network, it does not appear that the instant claims provide more than the suggestion to use a neural network to analyze similarities and differences to correlate changes in expression due to or correlated with a perturbagen.  Additionally, as noted previously, comparison of expression profiles were known and performed using neural netowrks as trained models as evidenced by Lancashier et al (Breast Cancer Res Treat (2010) 120:83–93 DOI 10.1007/s10549-009-0378-1) or Ziaei et al. (JRMS 2006; 11(1): 13-17) or Jovanovich et al. (WO2017/075293, related to US Application 15/771607) who provide systems and methods of obtaining expression data from a cell for further analysis.  The art provides for the use of neural networks and decoding the data, however fails to provide the analysis steps as instantly claimed.  With respect to the analysis of transcriptome data, Subramanian et al. provide the analysis of pharmacological agents by studying chemical perturbations of transcriptome information by gene profiling.
In general, the art suggests looking for similarities in gene expression profiles for analysis of drug affect and similarities in classes of drugs, but it fails to provide the necessity to rank or provide similarity scores for ranking for making a correlation as required of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631